—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about July 7, 2000, which, in an action by a tenant against his landlord for abuse of process previously dismissed without prejudice to reinstatement upon determination of an eviction proceeding brought by the landlord against the tenant in Civil Court, denied the tenant’s motion to reinstate the action, unanimously affirmed, with costs.
The LAS court correctly found that to the extent plaintiffs claims might arguably fall outside the scope of the settlement agreement in the Civil Court proceeding, i.e., are based on causes of action unrelated to the non-primary residence litigation that was settled, such claims are barred by the one-year Statute of Limitations. Concur — Sullivan, P. J., Rosenberger, Tom, Wallach and Rubin, JJ.